DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 5 and appears to recites identical limitations. The claim is examined as such. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 7 and claim 5 are identical limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6, 9-13 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Saylock et al. US 2005/0031673.
Regarding claims 1, 2, 6, Saylock discloses a method of inhibiting microbial growth in a pet food composition, comprising: manufacturing the pet food composition; and adding an ingredient to the pet food composition while manufacturing the pet food composition, wherein the ingredient is added in an effective amount to impart an antimicrobial effect [0015]. Saylock teaches, “the term "functional ingredient" is intended to include any ingredient that may have or 
Regarding claims 3, 9, 10 Saylock teaches wherein manufacturing the pet food composition comprises preconditioning the pet food composition, wherein preconditioning comprises mixing wet and dry ingredients at elevated temperatures to form a kibble dough [0073-0074], extruding the kibble dough to prepare kibble [0075-0076], drying the extruded kibble [0077-0081], enrobing the dried kibble with topical liquid and/or dry ingredients, wherein the ingredient is added during enrobing the dried kibble of the pet food [0083-0085].
Regarding claim 11, claim 10 is applied as stated above. Saylock teaches that the coating (coating contains the ingredient) comprises from about 1% to 5% by weight of the food body [0085, 0127].
Regarding claim 12, claim 10 is applied as stated above. Saylock teaches wherein the pet food composition has a pH of 4 to 5.5 [0085].
Regarding claim 13, claim 10 is applied as stated above. Saylock teaches the pet food is enrobed in a culture of the probiotic lactobacillus acidophilus [0127], which is widely known to have antimicrobial activity against Salmonella.

Claim(s) 1, 4, 8, 9 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by General Food Corp. GB 1486864 (hereafter GFC).
Regarding claims 1, 4, GFC discloses a method for inhibiting microbial growth in a pet food composition, comprising: manufacturing the pet food composition; and adding an ingredient to the pet food composition while manufacturing the pet food composition, wherein the ingredient is added in an effective amount to impart an antimicrobial effect, and wherein the ingredient is selected from organic acids, such as propionic acid, sodium and calcium propionate, etc. (page 1, lines 10-15; page 2, lines 10-65; page 3, lines 110-125; page 4, lines 1-20). 
Regarding claim 8, claim 1 is applied a stated above. GFC teaches wherein manufacturing the pet food composition comprises preconditioning the pet food composition, wherein preconditioning comprises mixing wet and dry ingredients at elevated temperatures to form a kibble dough, and wherein the ingredient is added to the pet food composition during preconditioning (page 6, lines 85-95; page 4, line 10-11).
Regarding claim 9, claim 1 is applied a stated above. GFC teaches wherein the pet food composition comprises a plurality of kibble, wherein manufacturing the pet food composition comprises enrobing the plurality of kibble with topical liquid and/or dry ingredients, and wherein the ingredient is added to the pet food composition while enrobing the plurality of kibble (page 6, lines 25-95; page 4, line 13-15).

Claim(s) 1, 2, 4, is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Burkwall, Jr. et al. US 3,962,462.
Regarding claims 1, 4, Burkwall discloses a method for inhibiting microbial growth in a pet food composition, comprising: manufacturing the pet food composition; and adding an 
Regarding claim 2, claim 1 is applied as stated above. Burkwell teaches edible acids such as phosphoric acid imparts a bacteriostatic effect and therefore meets the required claim limitations (col. 4, lines 35-50).
Regarding claim 4, claim 1 is applied as stated above. Burkwell teaches edible acids such as lactic acid imparts a bacteriostatic effect and therefore meets the required claim limitations (col. 4, lines 35-50).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 5, 7, 10, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burkwall, Jr. et al. US 3,962,462 in view of Rayner WO 00/10405. 
Regarding claims 3, 5, 7, 10, Burkwall is applied to claims 1 and 2 as stated above. Burkwall teaches a method of manufacturing pet food wherein wet and dry ingredients, including the antimycotic components are mixed together before extruding the dough (col. 5, lines 5-65) and forming a dry pet food, however, the method of Burkwall differs from the present invention.  
Rayner teaches a method of preparing dried pet food wherein the composition is preconditioned by mixing wet and dry ingredients at elevated temperature to form a kibble dough (page 3, line 30); extruding the kibble dough to prepare kibble (page 3, line 35); drying the extruded kibble (page 5, line 15); enrobing the dried kibble with topical liquid and/or dry 
One of ordinary skill in the art would have been motivated to modify the invention of Burkwell by producing the pet food by the method of Rayner for the reasons taught by Rayner. 
Regarding claim 11, claim 10 is applied as stated above. Burkwall teaches wherein edible acids (ingredients which impart an antimicrobial effect) are present by “up to 3 percent” (col. 4, line 64).

Claims 1-5, 7, 9, 10, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rayner WO 00/10405 in view of Lemons US 2009/0192231. 
Regarding claims 1-5, 7, 9, 10, 13 Rayner teaches a method of preparing dried pet food wherein the composition is preconditioned by mixing wet and dry ingredients at elevated temperature to form a kibble dough (page 3, line 30); extruding the kibble dough to prepare kibble (page 3, line 35); drying the extruded kibble (page 5, line 15); enrobing the dried kibble with topical liquid and/or dry ingredient that contains flavors or a flavor system (page 4, line 25- page 5, lines-35). Rayner teaches the formed pet food combats consumer fatigue, has a reduced susceptibility to form fines, are less greasy to touch, and provides a glossy coating (page 1, lines 25-35). Rayner does not expressly disclose for inhibiting microbial growth in the pet food.
Lemons teaches an antimicrobial composition for inhibiting microbial growth [Abstract] in pet food [0053-0055] wherein an ingredient is added in an effective amount to impart an antimicrobial effect and contains an acid (lactic, phosphoric, etc.) and an organic diol [0007]. The composition is added as a coating [0059, 0072, 0078, 0132] and is effective against 
One would have been motivated to coat (enrobe) the manufactured pet food of Rayner with the antimicrobial composition of Lemons, a composition which contains the widely utilized pet food ingredients of propylene glycol and phosphoric acid, to not only add flavor (propylene glycol) but also provide synergistic activity with respect to antimicrobial activity and thereby prolong the shelf-life of the manufactured pet food.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792